DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2016/0019356 A1), hereinafter “Martin”. 


As per claim 1, Martin
“generating a concept index model data structure that records medical concepts and corresponding number of instances of the medical concepts in the corpus of documents” at [0035]-[0037] and Figs 2-3, 11;
(Martin teaches the medical datastore 300 includes a database of medical concept 305. The database portion for complex medical concepts 350 includes portions dedicated to identifying medical concept interdependencies according to medical eponyms 355, medical synonyms 360, medical interactivity 365, and other complex medical concepts 370 that help designate particular medical codes based on interdependencies between particular medical keywords and various medical concepts. The ontological ranking algorithm sorts relevant medical categories according to quantitative ranking to show medical categories having the most/least potential medical concepts)
“responsive to receiving a search request from a user, identifying, by the medical concept search engine, at least one medical concept in the search request” at [0040], [0045];
(Martin teaches receiving a search query in block 405, matching the medical keyword/phrase with at least one medical concept in query block 415)
“identifying, by the medical concept search engine, one or more related medical concepts that are related to the at least one medical concept based on an ontology data structure” at [0040];

“generating, by the medical concept search engine, a bubble graph user interface comprising a plurality of bubbles corresponding to the at least one medical concept and the one or more related medical concepts” at [0050]-[0055] and Figs. 11-16;
(Martin at Fig. 11 a user interface comprising a plurality of bubbles corresponds to the medical concepts and the related medical concepts)
“wherein a size of each bubble in the bubble graph user interface is proportional to an impact of the corresponding medical concept on the search results” at [0050]-[0055] and Figs. 11-16;
(Martin teaches the user interface includes a plurality of bubbles associated with a plurality of concepts, wherein teaches each bubble includes a number of matching ICD-10 codes found in the search results. The size of each bubble is proportional to the number of matching ICD-10 codes, i.e., bigger number require larger bubble) 
“and wherein each bubble in the bubble graph user interface has a selection control that is selectable by the user to add the corresponding medical concept to the search request” at [0050]-[0055] and Figs. 11-16;

“presenting, by the medical concept search engine, the bubble graph user interface to the user” at [0050]-[0055] and Figs. 11-16;
(Martin teaches displaying the search interface to the user)

As per claim 2, Martin teaches the method of claim 1, wherein “generating the concept index model data structure comprises identifying each given medical concept from an ontology in the corpus of documents; determining a number of instances of the given medical concept in the corpus of documents; and recording the given medical concept in association with the number of instances of the given medical concept in the corpus of documents” at [0035]-[0037], [0050]-[0055] and Figs 2-3, 11;

As per claim 3, Martin teaches the method of claim 1, further comprising “determining, by the medical concept search engine, a predicted impact of each medical concept in the at least one medical concept and the one or more related medical concepts on the search results” at [0035]-[0037], [0050]-[0055] and Figs 2-3, 11-16.

As per claim 4, Martin teaches the method of claim 1, further comprising “responsive to the user selecting a selection control of a given medical concept, adding the given medical concept to the search request” at [0050]-[0055] and Figs. 11-16.

As per claim 5, Martin teaches the method of claim 1, wherein “the bubble graph user interface comprises a plurality of medical concept categories and wherein each medical concept category has a selection control that allows the user to filter medical concepts by medical concept category” at [0050]-[0055] and Figs 11-16.

As per claim 6, Martin teaches the method of claim 5, further comprising “responsive to the user selecting a selection control of a given medical concept category, filtering the bubble graph user interface to include bubbles corresponding to medical concepts of the given medical concept category” at [0050]-[0055] and Figs 11-16.

As per claim 7, Martin teaches the method of claim 1, further comprising “generating search results based on the search request and presenting the search results to the user” at [0050]-[0055] and Figs 11-16.

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 23, 2021